Exhibit 10.3

PERFORMANCE STOCK UNIT AGREEMENT

PARK HOTELS & RESORTS INC.

2017 OMNIBUS INCENTIVE PLAN

This Performance Stock Unit Agreement (this “Agreement”), effective as
of                     (the “Grant Date”), is between Park Hotels & Resorts
Inc., a Delaware corporation (the “Company”), and Thomas J. Baltimore, Jr. (the
“Participant”).

1. Grant of Units. Effective as of the Grant Date, the Company hereby grants to
the Participant an Award of performance-based Restricted Stock Units
(“Performance Stock Units” or “PSUs”) in the amount of                     PSUs
(the “Target Award”), each of which represents the right to receive one share of
the Company’s Common Stock (the “Shares”) upon vesting of such PSU, subject to
and in accordance with the terms, conditions and restrictions set forth in the
Park Hotels & Resorts Inc. 2017 Omnibus Incentive Plan (as it may be amended,
the “Plan”), the Park Hotels & Resorts Inc. Executive Long-Term Incentive
Program (the “LTIP”), this Agreement and the Executive Employment Agreement
between the Participant and the Company, dated April 26, 2016 (the “Employment
Agreement”). The number of PSUs that the Participant may earn hereunder ranges
from zero to 200% of the Target Award, and shall be determined based on the
level of achievement of the performance condition set forth on Exhibit A
attached hereto (the “Performance Condition”) over the period commencing on
January 4, 2017 and ending on January 3, 2020 (the “Performance Period”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

2. Vesting; Settlement. As promptly as practicable (and, in no event more than
two and one-half (2-1/2) months) following the last day of the Performance
Period, the Committee shall determine (i) whether and to what extent the
Performance Condition has been achieved (the date of such determination, the
“Determination Date”) and (ii) the number of PSUs that shall be deemed earned,
if any. The earned PSUs, if any, shall become vested as of the last day of the
Performance Period, subject to the Participant’s continued employment through
such date. Following the Determination Date, the Company shall deliver to the
Participant one Share for each vested PSU in accordance with Section 8. Any PSU
which does not become vested as of the last day of the Performance Period shall
be forfeited without consideration or any further action by the Participant or
the Company.

3. Termination of Employment. In the event that the Participant’s employment
with the Company Group terminates for any reason, any PSUs that are not vested
as of the effective date of termination shall vest or not vest, as applicable,
based on and in accordance with Section 7 of the Employment Agreement.

4. Dividend Equivalents. The Participant shall be entitled to receive dividend
equivalents in respect of each PSU that vests, if any, pursuant to this
Agreement, the Plan, or the Employment Agreement. If the Company declares a
regular cash dividend on the Shares during the Performance Period, the
Participant shall receive dividend equivalents in an amount equal to the number
of PSUs that vest, if any, pursuant to this Agreement, the Plan, or the
Employment Agreement, multiplied by the amount of the cash dividend per Share
declared during the Performance Period, as if the Participant had held a number
of Shares equal to the number of PSUs that vests as of each dividend record date
during the Performance Period. For purposes of the foregoing sentence only, if
the PSUs are subject to accelerated vesting pursuant to the Plan or the
Employment Agreement, the “Performance Period” shall be deemed to have ended as
of the date of the event which serves as the basis for such accelerated vesting.
Any such dividend equivalents relating to the Participant’s vested PSUs shall be
payable in cash at the same time as the Shares underlying the vested PSUs are
issued to the Participant in accordance with Section 8, less applicable
withholding taxes pursuant to Section 9. If the PSUs are forfeited, the
Participant shall have no right to receive any dividend equivalents.



--------------------------------------------------------------------------------

5. Restrictions on Transfer. The Participant may not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the PSUs or the Participant’s
right under the PSUs to receive Shares, except other than by will or by the laws
of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliates; provided that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

6. No Right to Continued Employment. Neither the Plan, the LTIP, this Agreement
nor the Participant’s receipt of the PSUs hereunder shall impose any obligation
on the Company or any Affiliates to continue the employment or engagement of the
Participant. Further, the Company or any Affiliates (as applicable) may at any
time terminate the employment or engagement of the Participant, free from any
liability or claim under the Plan, the LTIP or this Agreement, except as
otherwise expressly provided herein (but in all cases subject to the terms and
conditions of the Employment Agreement).

7. No Rights as a Stockholder. The Participant’s interest in the PSUs shall not
entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the Shares
underlying the PSUs unless and until such Shares have been issued to the
Participant in accordance with Section 8.

8. Issuance of Shares. Subject to Section 9, the Company shall, as soon as
practicable following the Determination Date (and in any event within two and
one-half (2-1/2) months after the end of the tax year in which the Determination
Date occurs), issue the Shares underlying the vested PSUs to the Participant,
free and clear of all restrictions. Notwithstanding anything in this Agreement
to the contrary, the Company shall have no obligation to issue or transfer the
Shares as contemplated by this Agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Shares are listed for trading.

9. Tax Withholding. The Participant agrees that in order to satisfy any income,
employment and/or other applicable taxes that are statutorily required to be
withheld in respect of the PSUs (and any corresponding dividend equivalents),
the Company shall withhold a number of Shares otherwise issuable to the
Participant upon settlement of the PSUs equal in value to the minimum amount
necessary to satisfy the statutorily required withholding liability, if any
(“Withholding Taxes”), except to the extent that the Participant shall have
elected to pay such Withholding Taxes to the Company in cash (by check or wire
transfer). The number of Shares equal to the Withholding Taxes shall be
determined using the closing price per Share on the New York Stock Exchange (or
other principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of issuance of the Shares to the Participant, and
shall be rounded up to the nearest whole Share.

10. Award Subject to Plan and LTIP. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and the LTIP. The PSUs granted hereunder are subject to the
Plan and the LTIP. The terms and provisions of the Plan and the LTIP, as they
may be amended from time to time, are hereby incorporated herein by reference.

11. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

 

2



--------------------------------------------------------------------------------

13. Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.

14. Section 409A of the Code.

(a) This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of any Shares hereunder.

(b) Notwithstanding any other provision of this Agreement to the contrary, if
the Participant is a “specified employee” within the meaning of Section 409A of
the Code, no payments in respect of any PSU that is “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to the Participant prior to the date that is six months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six month delay, all
such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. The
Participant is solely responsible and liable for the satisfaction of all taxes
and penalties under Section 409A of the Code that may be imposed on or in
respect of the Participant in connection with this Agreement, and the Company
shall not be liable to any Participant for any payment made under this Agreement
that is determined to result in an additional tax, penalty or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under Section 409A of the
Code. Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

16. Acceptance and Agreement by the Participant. By accepting the PSUs
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, the LTIP, this
Agreement, and the Company’s policies, as in effect from time to time, relating
to the Plan.

17. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one in the same agreement.

[Signatures follow]

 

3



--------------------------------------------------------------------------------

PARK HOTELS & RESORTS INC. By:  

 

  Name:   Title:

Acknowledged and Agreed

as of the date first written above:

 

 

Participant Signature

Name: Thomas J. Baltimore, Jr.



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Performance Condition.

The PSUs shall be earned based on the Company’s Relative Total Shareholder
Return Position for the Performance Period, as set forth in the table below. All
determinations with respect to Relative Total Shareholder Return Position shall
be made by the Committee in its sole discretion. The total number of PSUs which
become earned shall be equal to (x) the number of PSUs that comprise the Target
Award multiplied by (y) the Payout Percentage, and rounded down to the nearest
whole PSU.

 

Relative Total Shareholder Return Position

   Percentage of Target Award Earned

80th Percentile and Above  (Maximum)

   200.0%

70th Percentile

   167.0%

60th Percentile

   133.0%

50th Percentile (Target)

   100.0%

37.5th Percentile

   62.5%

25th Percentile (Threshold)

   25.0%

Below 25th Percentile

   0%

The Committee shall determine (A) the Total Shareholder Return for the Company
for the Performance Period and (B) the Total Shareholder Return for each
Lodging/Resorts Company for the Performance Period. The “Relative Total
Shareholder Return Position” for the Company will then be determined by
comparing the Total Shareholder Return for the Company for the Performance
Period to the Total Shareholder Return for each Lodging/Resorts Company for the
Performance Period on a relative percentile basis (using a continuous percentile
rank calculation that excludes the Company).

 

2. Definitions.

For the purposes of this Exhibit A:

 

  a. “Payout Percentage” means the “Percentage of Target Award Earned” specified
in the table above, or a percentage determined using linear interpolation if
actual performance falls between two levels in the table above (and rounded to
the nearest whole percentage point and, if equally between two percentage
points, rounded up). In no event may the Payout Percentage exceed 200%. In the
event that actual performance does not meet the threshold level specified in the
table above, the Payout Percentage shall be zero.

 

  b. “Lodging/Resorts Companies” means the companies in the FTSE NAREIT
Lodging/Resorts Index that have a market capitalization of at least $1 billion
as of the first day of the Performance Period, as determined by the Committee in
its sole discretion. Only companies that are public throughout the entire
Performance Period shall be included for purposes of calculating the Relative
Total Shareholder Return Position (i.e., companies that may become acquired,
have an initial public offering, etc. during the Performance Period shall be
excluded from the calculation altogether).

 

  c.

“Total Shareholder Return” of either the Company or any Lodging/Resorts Company
means: (A) (i) the average closing price for a share of common stock of the
Company or a Lodging/Resorts Company (as applicable) over the 30 calendar day
period ending on (and including) the last date of the Performance Period, minus
(ii) the average closing price for such share of common stock over the 5 trading
day period starting on (and including) the first date of the Performance Period



--------------------------------------------------------------------------------

  (the “Base Price”), plus (iii) the value of any dividends declared on any
share of such common stock in respect of a record date occurring during the
Performance Period, as adjusted assuming such dividends were reinvested in
shares of common stock of the issuer of the dividend on such record date,
divided by (B) the Base Price (in each case, with such adjustments as are
necessary, in the judgment of the Committee to equitably calculate Total
Shareholder Return in light of any stock splits, reverse stock splits, stock
dividends, and other extraordinary transactions or other changes in the capital
structure of the Company or a Lodging/Resorts Company, as applicable). All
closing prices shall be the principal stock exchange or quotation system closing
prices on the date in question.